Title: From Alexander Hamilton to Nicholas Cruger, [31 October 1771]
From: Hamilton, Alexander
To: Cruger, Nicholas


Mr Nicholas Cruger   ⅌ Codwise
St Croix [October 31, 1771]
Dear Sir
Expecting that Capt Codwise would ⟨have⟩ saild two days ago, I had already wrote & delive⟨red⟩ my Letter to him, but the arrival of Capt Lowndes furnishes me with something more to say. By him I receivd sundry Letters; one from Mr. Henry Cruger, one from Mr. John Cruger, one from Mr. John Harris Cruger, and several from Henry Cruger Junior, which last are all Copies and have been answerd, except one of the 24 June. I now inclose it to you with an abstract of the substance of your last Letters to him, which perhaps will be requisite in returing an answer.
I also send you the Owners last Letter now arrivd & a list of the Bills; all the protests for Non-acceptance are come to hand.
In Mr. John Harris Cruger’s Letter, he says that he will remit Mr. Teleman Cruger for his ⅓ part of the Sloops first Cargo of Mules & should depend upon your Honour for the other two, being £400. in advance for you, exclusive of your part of her Cargo out. I therefore just inclose a little state of matters between you that you might be able more clearly to convince him of his Mistake. There is nothing in the other Letters that require or will even admit of an answer from me, especially as you will be on the spot, ⟨in⟩ fact their Content are of but little consequence, etc.
